Title: A. Baudon to Thomas Jefferson, [by 8 September 1815]
From: Baudon, A.
To: Jefferson, Thomas


          
            
              Sir
               Clinton Oneida Co New York by 8 Sept. 1815
            
            Having heard your praises sounded by every tongue since I have been in this place I am induced to make known my situation to you in hopes of getting some relief: and I entreat you not to let the singularity of the address prompt you to throw aside the letter without giving it a candid perusal
            In the First place, then sir I am what I believe Philosophers call an Albino. My hair is perfectly white and of a Pearl like appearance. My skin is fair and clear; My Eyes  blue and very sensitive to the light and very near sighted. I am about of the middle size, well made, and naturally of a hardy constitution
            The powers of my mind are (I think) of about the ordinary stamp a retentive memory being perhaps the only remarkable quality in it. I am not ignobly descended being able to trace my extraction from an illustrious family of the Old World My parents were poor expended thier little all in educating thier children as well as they could. At school I materially impaired my health which frustrated all the calculations I had made of obtaining professional eminence I undertook merchandizing and was unsuccessful and in short honestly paid my debts and have not a Shilling left Now sir, as you are a philosopher a philanthropist and a gentleman I intreat you to consider my case, and devise if possible some way in which I can gain a living or at least to bestow on me a small pittance from the abundance with which providence in its smiles has blessed you my character both political and Moral is such as from your heart you would approve
            
              May Heaven bless you
              respectfully &c
              A. Baudon
            
          
          
            A line addressed to A.B. Clinton Oneida will be thankfully rcd
          
        